DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 09/08/2022.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1 and 12 are independent claims.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement

4.	The information disclosure statements (IDS) submitted on 06/13/2022 and 09/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

			Response to Arguments/Remarks
5. 	Applicant’s arguments/remarks (pages 8-11, hereinafter Remarks) filed on 09/08/2022 with respect to the rejection of 35 U.S.C.103 by the combination of Eglington (US 2006/0178823) and Wilson (US 2021/0003416) have been fully considered but they are not persuasive. 
Applicant argues that independent claim 1 (similarly independent claim 12) recites the limitation of "from a first present position and a first present heading of the second vehicle, simultaneously presenting the identified set of candidate first passes for operator selection of one of the simultaneously presented identified set of candidate first passes as a planned first pass guidance path of the second vehicle" but the combination of Eglington/Wilson fails to teach the limitation because Eglington only describes displaying a single candidate pass at a time in the example of Figs. 8A-8B and Wilson fails to remedy the deficiencies of Eglington.
The examiner respectfully disagrees. 
First, Figs. 8A-8B of Eglington merely illustrate an example of displaying candidate passes one at a time to a vehicle operator. In addition, Eglington expressly teaches an alternate method to the sequential display of multiple candidate paths or passes in paragraphs [0010] and [0014] as well as [claim 12]. That is, instead of displaying the candidate paths/passes one at a time, the system of Eglington can also be configured to simultaneously display the multiple candidate paths/passes to the vehicle operator for selection.  To a skilled artisan, it would be obviously in view of the explicit disclosure of Eglington to have implemented the feature of simultaneous display of candidate first or second passes to the vehicle operator to achieve the claim(s) limitation.  Please see the rejection under 35 U.S.C. 103 below for details.
Second, the recitation of “a set of candidate first passes” in claim 1 can be interpreted as “one or more of candidate first passes” (Likewise, “a set of candidate first passes” in claim 12, “the set of candidate first passes” in the dependent claims ,  “a set of candidate second passes” in claim 7 or “the set of candidate second passes” in other claims can be interpreted as corresponding “one or more of candidate first passes” or “one or more of candidate second passes”). In addition, “simultaneously presenting” does not appear to clearly require a plurality of passes to be displayed.  Should Applicant wish to claim simultaneously presenting “a plurality of candidate first passes” or “a plurality of candidate second passes”, Applicant is advised to expressly recite “a plurality of candidate first passes” or “a plurality of candidate second passes” instead of “a set of candidate first passes” or “a set of candidate second passes”.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-10, 12-19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No.  11,112,262 (application 16/577,673) and further in view of Wilson et al. (US 2021/0003416 with provisional application 62/870,325 filed on 07/03/2019; hereinafter Wilson).
	Regarding claim 1, claim 1 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:

Instant application 17/393,921 (claim 1)
Patent 11,112,262 (claim 1)
1. A method of planning a path of a vehicle, the method comprising: 
obtaining an outer boundary of a work area; 
A method of planning a path of a vehicle, the method comprising:  defining or obtaining an outer boundary of a work area or a field;
obtaining a series of recorded position points of a first vehicle along a recorded guidance path at the work area; 
identifying plant data indicative of estimated positions of plant rows at the work area based on the series of recorded position points of the first vehicle along the recorded guidance path at the work area and position offsets; 
obtaining an implement path plan of an implement associated with a first vehicle, the implement path plan comprising a series of recorded position points along a recorded guidance path of the implement and a set of plant rows defined with reference to the recorded guidance path in the work area or the field; 
identifying present positions and present headings of a second vehicle in the work area; 

determining a present position and present heading of a second vehicle in the work area or the field;
identifying a set of candidate first passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area; and 

determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows;
from a first present position and a first present heading of the second vehicle, simultaneously presenting the identified set of candidate first passes for operator selection of one of the simultaneously presented identified set of candidate first passes as a planned first pass guidance path of the second vehicle.

from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 



Although the conflicting claims between claim 1 of the instant application and claim 1 of US Patent ‘262 are not identical, they are not patentably distinct from each other. Claim 1 of US Patent ‘262 does not seem to expressly recite the limitation “position offsets ” and identifying a first set of candidate passes of the second vehicle “to avoid contact between one or more components of the second vehicle and the plant rows” as highlighted in BOLD above.
However, the prior art of Wilson can be relied upon for a teaching of the limitations. Wilson is directed toward providing systems and methods for automatic steering guidance and visualization of guidance paths (see [title]). Wilson teaches allowing agricultural vehicle operators to see guidance paths and make adjustments prior to engaging the auto steering unit for more efficient planting, tilling, harvesting and other processes ([abstract] & [0003]). Wilson also teaches defining guidance paths on the basis of known characteristics of vehicles and implements ([0072], swath edges, center implement guidance paths) and storing guidance paths that are sharable by users with different implements ([0096], store path data;  [0133], share paths with other users). Wilson further teaches providing suggested paths to users based on user equipment capacity ([0135]). Specifically, Wilson teaches “position offsets ” and identifying a set of candidate first passes of a second vehicle by considering offset tolerance in paths calculations “to avoid contact between one or more components of the second vehicle and the plant rows” (Fig. 4C & [0096] & [0135] & [0094] & [0102], calculate suggestive/candidate paths in [0135] & [0096] by considering user defined plant row or implement swath boundary offset, e.g., +/- any default or user defined offset tolerance to account for any obstacles or misalignments that may occur and to prevent any mistakes in planting or damages to equipment like a second planter or implement in [0056], the position offsets including offset tolerance can be the offsets between paths).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of US patent ‘262 with the teachings in Wilson to achieve the limitations of claim 1 of the instant application. One would be motivated to make such a combination to help agricultural vehicle operators prevent mistakes in planting or damages to equipment (Wilson: [0094]).  Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 2, claim 2 is a dependent claim of claim 1. Claim 2 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 2)
Patent 11,112,262 (claim 1)
2. The method of claim 1, wherein the first vehicle includes an associated first implement and the second vehicle includes an associated second implement.
           obtaining an implement path plan of an implement associated with a first vehicle,…
          determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle…


Thus, claim 2 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 3, claim 3 is a dependent claim of claim 1. Claim 3 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 3)
Patent 11,112,262 (claim 1)
3. The method of claim 1, wherein simultaneously presenting the identified set of candidate first passes comprises simultaneously presenting the identified set of candidate first passes in a ranked order.


…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 3 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 4, claim 4 is a dependent claim of claim 3. Claim 4 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 4)
Patent 11,112,262 (claim 1)
4. The method of claim 3, wherein simultaneously presenting the identified set of candidate passes in a ranked order comprises: 
identifying an efficiency of each candidate first pass of the identified set of candidate first passes; and 
ranking each candidate first pass based on the corresponding identified efficiency of each candidate first pass, of the identified set of candidate first passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 4 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 5, claim 5 is a dependent claim of claim 4. Claim 5 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 5)
Patent 11,112,262 (claim 1)
5. The method of claim 4, wherein identifying an efficiency of each candidate first pass of the identified set of candidate first passes comprises: 
identifying the efficiency of each candidate first pass of the identified set of candidate first passes based on an estimated yield of each candidate first pass of the identified set of candidate first passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.


Thus, claim 5 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 6, claim 6 is a dependent claim of claim 1. Claim 6 of the instant application 17/393,921 is listed with the claim 2 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 6)
Patent 11,112,262 (claim 2)
6. The method of claim 1 and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.


       A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    


Thus, claim 6 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 7, claim 7 is a dependent claim of claim 6. Claim 7 of the instant application 17/393,921 is listed with the claims 1, 2 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 7)
Patent 11,112,262 (claims 1, 2)
Claim 6: The method of claim 1 and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6 and further comprising: 
based on the detected pass transition, dynamically identifying a set of candidate second passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.



Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 
NOTE: Since the presentation of candidate passes depends on present position and heading of the second vehicle, the candidate passes display recited in claim 1 of patent ‘262 updates with the changes of the position and heading of the second vehicle, i.e., from the first set of candidate passes to the second set of candidate passes. Therefore, the second set of candidate passes of the second vehicle in claim 7 of the instant application is rejected similar to the first set of candidate passes of the second vehicle in claim 1 of the instant application.


Thus, in view of Wilson’s teaching on avoiding contact between the one or more components of the second vehicle and the plant rows cited and discussed in the rejection of instant application claim 1,  claim 7 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting based on the rationale listed in instant application claim 1 rejection and claim element comparison listed in the table above.
Regarding claim 8, claim 8 is a dependent claim of claim 7. Claim 8 of the instant application 17/393,921 is listed with the claims 1, 2 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 8)
Patent 11,112,262 (claims 1, 2)
Claim 6: The method of claim 1 and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6 and further comprising: 
based on the detected pass transition, dynamically identifying a set of candidate second passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.

Claim 8. The method of claim 7 and further comprising: 
from a second present position and a second present heading of the second vehicle, simultaneously presenting the identified set of candidate second passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle.


Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field;
 
See NOTE in claim 7 of the instant application comparison table above on the first and second set of candidate passes.


Thus, in view of Wilson’s teaching on avoiding contact between the one or more components of the second vehicle and the plant rows cited and discussed in the rejection of instant application claim 1,  claim 8 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting based on the rationale listed in instant application claim 1 rejection and claim element comparison listed in the table above.
Regarding claim 9, claim 9 is a dependent claim of claim 8. Claim 9 of the instant application 17/393,921 is listed with the claims 1-2 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 9)
Patent 11,112,262 (claims 1,2)
Claim 6: The method of claim 1 and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6 and further comprising: 
based on the detected pass transition, dynamically identifying a set of candidate second passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.

Claim 8. The method of claim 7 and further comprising: 
from a second present position and a second present heading of the second vehicle, simultaneously presenting the identified set of candidate second passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle.

Claim 9. The method of claim 8, wherein simultaneously presenting the identified set of candidate second passes comprises simultaneously presenting the identified set of candidate second passes in a ranked order.




Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.
(see NOTE in the previous table above for claim 7 of the instant application comparison table on the first and second set of candidate passes)


Thus, claim 9 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 10, claim 10 is a dependent claim of claim 9. Claim 10 of the instant application 17/393,921 is listed with the claims 1-2 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 10)
Patent 11,112,262 (claims 1,2)
Claim 6: The method of claim 1 and further comprising: 
detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path.

Claim7. The method of claim 6 and further comprising: 
based on the detected pass transition, dynamically identifying a set of candidate second passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area.

Claim 8. The method of claim 7 and further comprising: 
from a second present position and a second present heading of the second vehicle, simultaneously presenting the identified set of candidate second passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle.

Claim 9. The method of claim 8, wherein simultaneously presenting the identified set of candidate second passes comprises simultaneously presenting the identified set of candidate second passes in a ranked order.

Claim 10. The method of claim 9, wherein presenting the identified set of candidate second passes in a ranked order comprises: 
identifying an efficiency of each candidate second pass of the identified set of candidate second passes; and 
ranking each candidate second pass based on the corresponding identified efficiency of each candidate second pass, of the identified set of candidate second passes.



Claim 2:     A method according to claim 1 further comprising: identifying a transition point aligned with the present position and present heading, where the transition point is suitable for selection of a next candidate pass from a library of determined candidate passes.    

Claim 1: …
determining a present position and present heading of a second vehicle in the work area or the field; 
determining candidate passes of the second vehicle in alignment with the defined plant rows to provide area coverage of the work area or field within the defined boundary based on an implement width or swath of the second vehicle and row spacing of the second vehicle, wherein the defined plant rows are associated with one or more candidate passes and consistent with a planned guidance path to avoid damage to the plant rows; 
from the present position and heading, displaying the determined candidate passes to minimize overlap of adjacent candidate passes of the second vehicle and to minimize total number of passes within the work area or field; 
supporting selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle consistent with the provision of area coverage of the work area or field; 
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.
(see NOTE in the previous table above for claim 7 of the instant application comparison table on the first and second set of candidate passes)


Thus, claim 10 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 12, claim 12 is directed to a system including a processor and a user interface which perform the method of claim 1. Claim 12 is rejected with the same rationale as claim 1 since claim 1 implicitly uses a processor and a user interface to perform the recited steps.
Regarding claim 13, claim 13 is directed to a system which perform the method of claim 2. Claim 13 is rejected with the same rationale as claim 2.
Regarding claim 14, claim 14 is directed to a system which perform the method of claim 3. Claim 14 is rejected with the same rationale as claim 3.
Regarding claim 15, claim 15 is a dependent claim of claim 12. Claim 15 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 15)
Patent 11,112,262 (claim 1)
15. The system of claim 12, wherein the one or more processors are further configured to: 
identify an efficiency of each candidate pass of first passes and rank each candidate first pass of the identified set of candidate first passes based on the corresponding identified efficiency of each candidate first pass, of the identified set of candidate first passes; and 
wherein the user interface is further configured to simultaneously present the identified set of candidate first passes in a ranked order based on the rank of each candidate first pass of the identified set of candidate first passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 15 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 16, claim 16 is a dependent claim of claim 15. Claim 16 of the instant application 17/393,921 is listed with the claim 1 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 16)
Patent 11,112,262 (claim 1)
15. The system of claim 12, wherein the one or more processors are further configured to: 
identify an efficiency of each candidate pass of first passes and rank each candidate first pass of the identified set of candidate first passes based on the corresponding identified efficiency of each candidate first pass, of the identified set of candidate first passes; and 
wherein the user interface is further configured to simultaneously present the identified set of candidate first passes in a ranked order based on the rank of each candidate first pass of the identified set of candidate first passes.

Claim 16. The system of claim 15, wherein the efficiency of each candidate first pass of the identified set of candidate first passes is based on an estimated yield corresponding to each candidate first pass of the identified set of candidate first passes.

…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.



Thus, claim 16 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Regarding claim 17, claim 17 is directed to a system which perform the method similar to claim 7 (Note: “the identified positions” recited in claim 17 is similar to “the estimated position” in claim 7). Claim 17 is rejected with the same rationale as claim 7 by claims 1-2 of US patent 11,112,262.
Regarding claim 18, claim 18 is directed to a system which perform the method of claim 8. Claim 18 is rejected with the same rationale as claim 8 by claims 1-2 of US patent 11,112,262.
Regarding claim 19, claim 19 is a dependent claim of claim 18. Claim 19 of the instant application 17/393,921 is listed with the claims 1-2 of US Patent 11,112,262 as follows:
	
Instant application 17/393,921 (claim 19)
Patent 11,112,262(claims 1, 2)
19. The system of claim 18, wherein the one or more processors are further configured to: 
rank each candidate second pass of the identified set of candidate second passes and wherein the user interface is configured to present the identified set of candidate second passes in ranked order based on the rank of each candidate second pass of the identified set of candidate second passes.


Claim 1…
providing, via an electronic display or an audio output device in conjunction with the selection by a vehicle operator, an efficiency indicator for the candidate passes based on estimated yield of a minimized unharvested zone within the field or work area, where the selection can be made verbally by the vehicle operator; and 
wherein the efficiency indicator is audibly or verbally presented in order of sequence of ascending or descending score or numerical rank to support a spoken or verbal operator command as the selection of one of the displayed or presented candidate passes as the planned guidance path of the second vehicle.
(see NOTE in the previous table above for claim 7 of the instant application comparison table on the first and second set of candidate passes)


Thus, claim 19 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	
				Claim Objections
7.	Claims 1, 4, 8, 10, 15 are objected to because of the following informalities: 
	Regarding claim 1, the status of claim 1 is marked as “Original” which should be “Currently Amended” to reflect amended features recited in the claim filed on 9/8/2022.
Claim 4 recites “The method of claim 3, wherein simultaneously presenting the identified set of candidate passes in a ranked order comprises:…” which should be wherein simultaneously presenting the identified set of candidate first passes in a ranked order comprises:…”.
 	Claim 8 recites “ The method of claim 7 and further comprising: from a second present position and a second present heading of the second vehicle, simultaneously presenting the identified set of candidate second passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle” which should be “ The method of claim 7 and further comprising: from a second present position and a second present heading of the second vehicle, simultaneously presenting the identified set of candidate second passes for operator selection of one of the presented identified set of candidate second passes as a planned second pass guidance path of the second vehicle”.
	Claim 10 recites “identifying an efficiency of each candidate second pass of the identified set of second candidate passes” which should be “identifying an efficiency of each candidate second pass of the identified set of candidate second passes”.
	Claim 15 recites to “identify an efficiency of each candidate pass of the of the identified first set of candidate first passes and …” which should be “identify an efficiency of each candidate pass of the  identified first set of candidate first passes and …”.
Appropriate correction is required.

					Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-4, 6-10, 12-15 and 17-19 are rejected under 35 U.S.C. 103  as being unpatentable over Eglington et al. (US 2006/0178823; IDS 08/04/2021, hereinafter Eglington), and further in view of Wilson. 
		Regarding claim 1, Eglington teaches A method of planning a path of a vehicle([abstract], create first path and subsequent paths to cover the field for guiding an agriculture vehicle), the method comprising: 
		obtaining an outer boundary of a work area(Fig. 3 & [0054], field 20 bounded to the east by a terrace 25, to the west by a stream 24, and to the north by a road 29); 
		obtaining a series of recorded position points of a first vehicle along a recorded guidance path at the work area([0055]-[0056], first vehicle operator records selected position points along the first path plan 50, i.e., a recorded guidance path of an implement in [0006]; [0072], points & path & recording; Fig. 12 & [0074], use guidance path 50 to propagate; [0085], original guidance path and propagation); 
		identifying plant data indicative of estimated positions of plant rows at the work area based on the series of recorded position points of the first vehicle along the recorded guidance path at the work area and position offsets ([abstract], position offsets are identified & a set of plant paths/rows in [0059] with reference to the first recorded guidance path to cover the field and save the recorded path in a template for future use by the first vehicle or other vehicles in [0049] & [0065] ; [0028] & Fig. 10, repeat mode & rows driven by the vehicle during a previous operation; [0063] & [0065], master/create and repeat/follow mode); 
		identifying present positions and present headings of a second vehicle in the work area([0049] & [abstract], recorded path information or template can be transferred or distributed to vehicles including the second vehicle to work on the same field; Fig. 10 & [0065], the system chooses the most likely desired path based on the second vehicle position and heading; Figs. 8A-B & Figs. 9A-B & [0119], the second vehicle can be in different positions and/or headings); 
		Eglington at least suggests identifying a set of candidate first passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area ([0006] & [0047] & [0068], like for the first vehicle to calculate the desired paths based on parameters including implement width or swathing offset in [0009] which is approximate to the path width W in Fig. 12 & [0074] to achieve adequately but not overly covered field within the outer boundary, the second vehicle which may be an narrower vehicle than the first vehicle will propagate and determine candidate first passes based on implement width or swathing offset of the second vehicle, i.e., dimensions of the second vehicle in Fig. 10 & [0065], vehicle width & implement width & center of implement are dimensions of the second vehicle;  [0065], sample set of candidate first passes  includes proposed path 102 and ‘other row’, second vehicle propagation is limited, candidate passes of the second vehicle are constructed in alignment with the defined plant rows in the template generated by the first vehicle, i.e., the estimated positions of the plant rows; [0047] & [0089], the centers of the various paths are separated from each other by substantially the effective processing width of the implement used by the vehicle and the system calculates a path that satisfies the property that the maximum perpendicular distance from the current vehicle location to the calculated path is less than half the propagation width , this suggests there is additional space other than the width of the implement for the row spacing or width of the rows plowed in [0046] in determining the next path for the second vehicle to follow disclosed in [0110]-[0118] by considering position of the second vehicle relative to the path, the second vehicle heading and the perpendicular distance to a path, the suggested addition space is to avoid contact between one or more components of the second vehicle and the plant rows); and 
		Eglington further teaches from a first present position and a first present heading of the second vehicle, simultaneously presenting the identified set of candidate first passes for operator selection of one of the simultaneously presented identified set of candidate first passes as a planned first pass guidance path of the second vehicle (Fig. 10 & [0065], the system chooses the most likely desired path based on the second vehicle current position and heading, display at least two paths, e.g., the most likely desired path and ‘other row’; although [0065] may only show the example of sequentially display of multiple proposed paths, multiple proposed paths can be simultaneously presented to the operator for selection in [0010] & [0014] & [claim 12]).
 		Although Eglington suggests identifying a set of candidate first passes of the second vehicle by considering additional spaces other than the dimensions of the second vehicle to avoid contact between one or more components of the second vehicle and the plant rows ([0046] & [0047] & [0089], see discussion above),  Eglington does not seem to have explicitly stated such a feature.
		However,  the prior art of Wilson can be relied upon for an explicit teaching of such a feature.  Wilson is directed toward providing systems and methods for automatic steering guidance and visualization of guidance paths (see [title]). Wilson teaches allowing agricultural vehicle operators to see guidance paths/guess-rows and make adjustments prior to engaging the auto steering unit for more efficient planting, tilling, harvesting and other processes ([abstract] & [0003] & [0056]). Wilson also teaches defining guidance paths on the basis of known characteristics of vehicles and implements ([0072], swath edges, center implement guidance paths) and storing guidance paths that are sharable by users with different implements ([0096], store path data;  [0133], share paths with other users). Wilson further teaches suggesting paths to users based on user equipment capacity ([0135]). Specifically, Wilson teaches  identifying a set of candidate first passes of a second vehicle [by considering offset tolerance in path calculations] “to avoid contact between one or more components of the second vehicle and the plant rows” (Fig. 4C & [0096] & [0135] & [0094] & [0102], calculate suggestive/candidate paths in [0135] & [0096] & [0133] by considering user defined plant row or implement swath boundary offset, e.g., +/- any default or user defined offset tolerance to account for any obstacles or misalignments that may occur and to prevent any mistakes in planting or damages to equipment like a second planter or implement in [0056]; Fig. 7, paths/rows with the same heading/direction; Fig. 5A & [0056], user adjustable path/row heading, offset and position).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included offset tolerance in candidate paths calculations taught by Wilson in the system of Eglington to achieve the claim limitation.  One would be motivated to make such a combination to help agricultural vehicle operators prevent mistakes in planting or damages to equipment and share guidance paths with each other (Wilson: [0094], prevent mistakes & damages; [0133], share paths with other users having different implements).

		Regarding claim 2, Eglington/Wilson teaches The method of claim 1. Eglington and Wilson also teaches the limitation wherein the first vehicle includes an associated first implement and the second vehicle includes an associated second implement (Eglington: [0047], first vehicle with implement; [0065], narrower vehicle with another implement; Wilson: [0133] & Fig. 8A, implements of user vehicles).

		Regarding claim 3, Eglington/Wilson teaches The method of claim 1. Eglington also teaches the limitation wherein simultaneously presenting the identified set of candidate first passes comprises simultaneously presenting the identified set of candidate first passes in a ranked order ([0065] & [0120], the most likely desired path is ranked higher than the “other row” or rows in [0120]; multiple proposed paths/rows can be displayed simultaneously in [0014] & [claim 12]).

		Regarding claim 4, Eglington/Wilson teaches The method of claim 3. Eglington at least suggests the limitation wherein simultaneously presenting the identified set of candidate passes in a ranked order comprises: 
		identifying an efficiency of each candidate first pass of the identified first set of candidate first passes; and ranking each candidate first pass based on the corresponding identified efficiency of each candidate first pass, of the identified set of candidate first passes ([0109] & [0120], the system presents the closest path as the most likely desired path that is ranked higher than the ‘other row’ or rows/paths in [0120], the closest path can be interpreted as having the highest efficiency with the smallest measure of closeness in [0116]-[0117], since “efficiency” is not defined in the specification and not specified in claim 4; multiple proposed paths/rows can be displayed simultaneously in [0014] & [claim 12]).

		Regarding claim 6, Eglington/Wilson teaches The method of claim 1.  Eglington also teaches the limitation further comprising: detecting a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path (Figs. 8A-B & [0061], the vehicle operator can choose one of the displayed candidate passes as the planned guidance path, one in the left-hand series of curves, the other in the right-hand series of curves consistent with the provision of area coverage of the work area, i.e., the vehicle is at a transition point in Fig. 8B; when the second vehicle finished traveling on the right-hand passes along the selected planned first pass guidance similar to the traveled passes shown in Fig. 11, the second vehicle can transition to the left-hand guidance path, because the system can present all eligible paths based on the current position and/or heading of the second vehicle in [0119] and operator can select his/her desired path in [0120] & [0061], detecting new position and/or heading of the second vehicle in [0119] can be interpreted as detecting a transition and in [0059] rows already driven and recorded shown in different color; although [0061] & Figs. 8A-8B may appear to show the example of sequentially display of multiple proposed paths via “Other Row” button, multiple proposed paths can be simultaneously presented to the operator for selection  in [0010] & [0014] & [claim 12]. NOTE: claim 6 does not recite how the system automatically detect a pass transition and indicate a traveled path).

		Regarding claim 7, Eglington/Wilson teaches The method of claim 6. Eglington, in view of Wilson on the teaching to avoid contact between the one or more components of the second vehicle and the plant rows, teaches the limitation further comprising: based on the detected pass transition, dynamically identifying a set of candidate second passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area (Figs. 8A-B & [0061], the vehicle operator can choose one of the displayed candidate second passes as the planned guidance path, one in the left-hand series of curves, the other in the right-hand series of curves consistent with the provision of area coverage of the work area, i.e., the vehicle is at a transition point in Fig. 8B; when the second vehicle finished traveling on the right-hand passes along the selected planned first pass guidance similar to the traveled passes shown in Fig. 11, the second vehicle can transition to the untraveled left-hand guidance path to avoid overlap by changing vehicle position/heading, because the system can dynamically present all eligible paths based the current position and/or heading of the second vehicle in [0119] and operator can select his/her desired path in [0120] & [0061], detecting new position and/or heading of the second vehicle in [0119] can be interpreted as detecting a transition and in [0059] rows already driven and recorded shown in different color to ; avoid skips and overlaps; [0047], the entire area is adequately but not overly covered, i.e., minimum total number of passes without overlaps in [0070], to solve the problem of overlaps, e.g., covering the ground twice in [0039], based on implement width of the second vehicle, offset tolerance taught in Wilson and the estimated positions of the plant rows of the template in Fig. 10 & [0065]; although [0061] may appear to show the example of sequentially display of multiple proposed paths via “Other Row” button, multiple proposed paths can be simultaneously presented to the operator for selection in [abstract] & [0010] & [0014] & [claim 12]).

		Regarding claim 8, Eglington/Wilson teaches The method of claim 7. Eglington also teaches the limitation further comprising: from a second present position and a second present heading of the second vehicle, simultaneously presenting the identified set of candidate second passes for operator selection of one of the presented identified second set of candidate passes as a planned second pass guidance path of the second vehicle(Fig. 10 & [0065], like presenting the set of candidate first passes cited and discussed in claim 1, the system chooses the most likely desired path based on the second vehicle current position and heading, display at least two paths, e.g., the most likely desired path and ‘other row’ or multiple simultaneously displayed proposed paths for second vehicle operator to select in [0014] & [claim 12], i.e., the second set of candidate passes; Figs. 8A-B & [0061], curve 55 and curve 57 can be viewed as following the first planned guidance path and the second planned guidance path; alternately, multiple simultaneously displayed paths can be presented to the operator for selection in [0014] & [claim 12]).

		Regarding claim 9, Eglington/Wilson teaches The method of claim 8. Eglington also teaches the limitation wherein simultaneously presenting the identified set of candidate second passes comprises simultaneously presenting the identified set of candidate second passes in a ranked order ([0065] & [0120], like the first set of candidate passes in claim 3,  the most likely desired path is ranked higher than the “other row” or rows in [0120] for the set of candidate second passes; [0010] & [0014] & [claim 12], multiple proposed paths can be simultaneously presented to the operator for selection).

		Regarding claim 10, Eglington/Wilson teaches The method of claim 9. Eglington also teaches the limitation wherein presenting the identified set of candidate second passes in a ranked order comprises: identifying an efficiency of each candidate second pass of the identified set of second candidate passes; and ranking each candidate second pass based on the corresponding identified efficiency of each candidate second pass, of the identified set of candidate second passes([0109] & [0120], like the rejection for the set of candidate first passes in claim 4,  the system presents the closest path as the most likely desired path that is ranked higher than the “other row” or rows in [0120] and the closest path can be interpreted as having the highest efficiency with the smallest measure of closeness in [0116]-[0117], for the set of candidate second passes which can be simultaneously displayed to vehicle operator for selection in [0014] & [claim 12]).


		Regarding claim 12, claim 12 is directed to a system that performs the method of claim 1. Claim 12 is thus rejected with the same rationale as claim 1.

		Regarding claim 13, claim 13 is directed to a system that performs the method of claim 2. Claim 13 is thus rejected with the same rationale as claim 2.

		Regarding claim 14, claim 14 is directed to a system that performs the method of claim 3. Claim 14 is thus rejected with the same rationale as claim 3.
		
		Regarding claim 15, Eglington/Wilson teaches The system of claim 12. Eglington also teaches the limitation wherein the one or more processors are further configured to: 
		identify an efficiency of each candidate pass of the first passes and rank each candidate first pass of the identified set of candidate first passes based on the corresponding identified efficiency of each candidate first pass, of the identified set of candidate first passes; and wherein the user interface is further configured to simultaneously present the identified set of candidate first passes in a ranked order based on the rank of each candidate first pass of the identified set of candidate first passes ([0109] & [0120], the system presents the closest path as the most likely desired path that is ranked higher than the “other row” or rows/paths in [0120], the closest path can be interpreted as having the highest efficiency with the smallest measure of closeness in [0116]-[0117]; [0010] & [0014] & [claim 12], multiple proposed paths can be simultaneously presented to the operator for selection).

		Regarding claim 17, Eglington/Wilson teaches The system of claim 12.  Eglington, in view of Wilson on the teaching to avoid contact between the one or more components of the second vehicle and the plant rows, teaches the limitation wherein the one or more processors are further configured to: detect a pass transition indicative of the second vehicle having traveled along the selected planned first pass guidance path; and identify, in response to the detected pass transition, a set of candidate second passes of the second vehicle to provide area coverage of a remaining area of the work area untraveled by the second vehicle within the outer boundary of the work area or to avoid overlap and to avoid contact between the one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the identified positions of the plant rows within the remaining area of the work area ([0119], detect new position and/or heading of the second vehicle, which can be interpreted as detecting a transition and in [0059] rows already driven and recorded shown in different color; Figs. 8A-B & [0061], the vehicle operator can choose one of the displayed candidate passes as the planned guidance path, one in the left-hand series of curves, the other in the right-hand series of curves consistent with the provision of area coverage of the work area, i.e., the vehicle is at a transition point in Fig. 8B; when the second vehicle finished traveling on the right-hand passes along the selected planned first pass guidance similar to the traveled passes shown in Fig. 11, the second vehicle can transition to the untraveled left-hand guidance path to avoid overlap by changing vehicle position/heading, because the system can dynamically present all eligible paths (and even simultaneously in [0014] & [claim 12]) based the current position and/or heading of the second vehicle in [0119] and operator can select his/her desired path in [0120] & [0061]; [0047], the entire area is adequately but not overly covered, i.e., minimum total number of passes without overlaps in [0070], to solve the problem of overlaps, e.g., covering the ground twice in [0039], based on implement width of the second vehicle, offset tolerance taught in Wilson and the estimated/identified positions of the plant rows of the template in Fig. 10 & [0065]).

		Regarding claim 18, claim 18 is directed to a system that performs the method of claim 8. Claim 18 is thus rejected with the same rationale as claim 8.

		Regarding claim 19, Eglington/Wilson teaches The system of claim 18. Eglington also teaches the limitation wherein the one or more processors are further configured to: rank each candidate second pass of the identified set of candidate second passes and wherein the user interface is configured to present the identified set of candidate second passes in ranked order based on the rank of each candidate second pass of the identified set of candidate second passes([0065] & [0120], like the first set of candidate passes in claim 3,  the most likely desired path is ranked higher than the “other row” or rows in [0120] for the second set of candidate passes; multiple proposed paths/rows can be displayed simultaneously in [0014] & [claim 12] ).

10.	Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eglington/Wilson as applied to claims 4, 15 above, and further in view of Anderson (US 2017/0082442; IDS 08/04/2021). 
		Regarding claim 5, Eglington/Wilson teaches The method of claim 4. Wilson at least suggests the limitation wherein identifying an efficiency of each candidate first pass of the identified set of candidate first passes comprises: identifying the efficiency of each candidate first pass of the identified set of candidate first passes based on an estimated yield of each candidate first pass of the identified set of candidate first passes ([0096], measure paths against yield to establish efficiency and improve guidance in the future). Eglington/Wilson does not seem to expressly teach ranking each candidate first pass based on the corresponding identified efficiency of each candidate first pass recited in the parent claim 4, when the efficiency of each candidate first pass are based on estimated yield.
		However,  the prior art of Anderson can be relied upon for a teaching of providing candidate passes using estimated yield-based pass rank orders.  Anderson is directed toward Mission and Path Planning using Images of Crop Wind Damage ([title]).  Anderson teaches generating a harvesting route through the field for the harvesting machine based on the lodged crop information ([0005]). Specifically, Anderson teaches identifying the efficiency of each candidate first pass of the identified set of candidate first passes based on an estimated yield of each candidate first pass of the identified set of candidate first passes and ranking each candidate first pass based on the corresponding identified efficiency of each candidate first pass ([0046], presented a harvest route and ordered sections to harvest in [0005] to the harvesting machine, based on any suitable factor related to estimated yield of the harvested and unharvested zone in [0034] & [0057]-[0058] & [0065] & [0070], each zone is equivalent to each pass. For example, [0034], route calculator calculates a harvest plan comprising a map of sections harvestable and an order of sections to harvest; [0050]-[0051], harvest route calculation based on a predicted/estimated yield of an unharvested zone; [0058]-[0059], Route calculator applies grouping rules to determine areas harvestable or unharvestable, rank harvest route or field area based on estimated yield harvested per hour, anticipated/estimated yield for unharvested zone).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of using yield estimation of harvested and unharvested zones for route selection of Anderson in the interface of Eglington/Wilson to achieve the claim limitation. One would be motivated to make the combination to guide a second harvest vehicle for efficient crop harvesting (Eglington: [0003], guide vehicle during harvesting; Anderson: [0040], harvesting route; [0058]-[0059], Route calculator applies grouping rules to determine areas harvestable or unharvestable, rank harvest route or field area based on estimated yield harvested per hour, anticipated/estimated yield for unharvested zone or any suitable factors or criteria).
	
		Regarding claim 16, claim 16 is directed to a system that performs the method of claim 5. Claim 16 is thus rejected with the same rationale as claim 5.

11.	Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eglington/Wilson as applied to claims 1, 17 above, and further in view of Schleicher (US 2017/0122742; PTO-892 of 06/10/2022; hereinafter Schleicher).
		Regarding claim 11, Eglington/Wilson teaches The method of claim 1. Although Eglington, in view of offset tolerance of Wilson to avoid contact between the ground engaging elements such as implement/swath of the second vehicle and the plant rows in Fig. 4C & [0096] & [0135] & [0094] & [0102], teaches identifying a set of candidate first passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area comprises: identifying the set of candidate first passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to align [ground engaging elements, e.g., implement] of the second vehicle, as the one or more components of the second vehicle, with space of the work area between plant rows, to avoid contact between the [ground engaging elements] of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area (Eglington: Fig. 1, an implement is a ground engaging element, the cited portions from [0047] & [0068] & [0065] & [0089] & Fig. 10 in the rejection of claim 1 on dimensions of the second vehicle including implement width, vehicle width and center of implement aligned within estimated plant rows set by recorded guidance paths in the template, together with offset tolerance in Fig. 4C & [0096] & [0135] & [0094] & [0102] of Wilson can be used to identify the set of candidate first passes of the second vehicle as listed above), Eglington/Wilson appears to be silent on [the ground contact elements including] “tires or tracks of the second vehicle” as required in the claim for identifying the set of candidate first passes of the second vehicle.
		However, the prior art of Schleicher can be relied upon for a teaching of the feature. Schleicher is directed toward method and system for guidance of off-road vehicles ([title]). Schleicher teaches determining a primary guidance path of a vehicle based on the sensed position data for crop rows ([abstract] & [0004]). Schleicher also teaches determining a secondary guidance path based on a historic path heading of the vehicle ([abstract] & [0004]). Specifically, Schleicher teaches identifying a set of candidate first passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to avoid contact between one or more components of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area comprises: identifying the set of candidate first passes of the second vehicle to provide area coverage of the work area within the outer boundary of the work area and to align tires or tracks of the second vehicle, as the one or more components of the second vehicle, with space of the work area between plant rows, to avoid contact between the tires or tracks of the second vehicle and the plant rows, based on dimensions of the second vehicle and the estimated positions of the plant rows at the work area ([0036], define a primary guidance path, i.e., a set of one candidate first pass, based on vehicle headings and current locations that are consistent with tracking of the plant rows; the position of the vehicle in the rows can be aligned such that the tires, wheels or tracks of the vehicle are aligned to avoid running over, crushing or damaging the plants in each crop row).
		Having seen the teachings of Eglington/Wilson and Schleicher together, a skilled artisan would have recognized that the teaching of Schleicher on defining a primary guidance path based on vehicle headings and current locations that are consistent with tracking of the plant rows (such that the tires or tracks of the vehicle are aligned to avoid damaging the crop rows) can be applied to identifying one or multiple candidate first passes of the second vehicle in Eglington/Wilson which takes account of dimensions of implement associated with the second vehicle.
		Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Schleicher on defining a primary guidance path based on vehicle headings and current locations that are consistent with tracking of the plant rows in the interface of candidate passes recommendation of Eglington/Wilson to achieve the claim limitation. One would be motivated to make the combination so that the tires or tracks of the vehicle are aligned to avoid damaging the crop rows (Eglington: [0047] & [0068] & [0065] & [0089] & Fig. 10, candidate passes determination based on vehicle dimension parameters; Wilson: Fig. 4C & [0096] & [0135] & [0094] & [0102], offset tolerance; Schleicher: [0036], tires/tracks aligned to avoid damaging crop rows). 

		Regarding claim 20, Eglington/Wilson teaches The system of claim 17. Although Eglington, in view of offset tolerance of Wilson to avoid contact between the ground engaging elements such as implement/swath of the second vehicle and the plant rows in Fig. 4C & [0096] & [0135] & [0094] & [0102], teaches the one or more components of the second vehicle comprise [ground engaging elements], and wherein each candidate first pass of the set of identified candidate first passes and each candidate second pass of the set of identified candidate second passes align the [ground engaging elements] with spaces between the identified positions of the plant rows at the work area (Eglington: Fig. 1, an implement is a ground engaging element, the cited portions from [0047] & [0068] & [0065] & [0089] & Fig. 10 in the rejection of claim 1 on dimensions of the second vehicle including implement width, vehicle width and center of implement aligned within estimated plant rows set by recorded guidance paths in the template, together with offset tolerance in Fig. 4C & [0096] & [0135] & [0094] & [0102] of Wilson can be used to identify the set of candidate first passes of the second vehicle as listed above; [0119], since Eglington dynamically calculates candidate paths based on the current position and/or heading of the second vehicle, the same rationale for the set of candidate first passes can be applied to the set of candidate second passes), Eglington/Wilson appears to be silent on [the ground contact elements including] “tires or tracks of the second vehicle” as required in the claim for identifying each set of candidate first and second passes of the second vehicle.
		However, the prior art of Schleicher can be relied upon for a teaching of the feature. Schleicher is directed toward method and system for guidance of off-road vehicles ([title]). Schleicher teaches determining a primary guidance path of a vehicle based on the sensed position data for crop rows ([abstract] & [0004]). Schleicher also teaches determining a secondary guidance path based on a historic path heading of the vehicle ([abstract] & [0004]). Specifically, Schleicher teaches the one or more components of the second vehicle comprise tires or tracks, and wherein each candidate first pass of the set of identified candidate first passes and each candidate second pass of the set of identified candidate second passes align the tires or tracks with spaces between the identified positions of the plant rows at the work area([0036], define a primary guidance path, i.e., a set of one candidate first pass or a set of one candidate second pass, based on vehicle headings and current locations that are consistent with tracking of the plant rows; the position of the vehicle in the rows can be aligned such that the tires, wheels or tracks of the vehicle are aligned to avoid running over, crushing or damaging the plants in each crop row).
		Having seen the teachings of Eglington/Wilson and Schleicher together, a skilled artisan would have recognized that the teaching of Schleicher on defining a primary guidance path based on vehicle headings and current locations that are consistent with tracking of the plant rows (such that the tires or tracks of the vehicle are aligned to avoid damaging the crop rows) can be applied to identifying one or multiple candidate first passes and multiple candidate second passes of the second vehicle in Eglington/Wilson which takes account of dimensions of implement associated with the second vehicle.
		Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Schleicher on defining a primary guidance path based on vehicle headings and current locations that are consistent with tracking of the plant rows in the interface of candidate passes recommendation of Eglington/Wilson to achieve the claim limitation. One would be motivated to make the combination so that the tires or tracks of the vehicle are aligned to avoid damaging the crop rows (Eglington: [0047] & [0068] & [0065] & [0089] & Fig. 10, candidate passes determination based on vehicle dimension parameters; Wilson: Fig. 4C & [0096] & [0135] & [0094] & [0102], offset tolerance; Schleicher: [0036], tires/tracks of the vehicle aligned to avoid crop row damage). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853. The examiner can normally be reached M-F 10am - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179